The transcript of the record in this case having been examined and considered by the Court, it is found that the decree herein should be affirmed, except as to that part of the decree allowing attorney's fees, which should be reversed, and the costs of the appeal should be taxed against the complainant on authority of the opinion in the case of Kate Havlin Martin et al. v. Rother, decided at this term of the Court, and it is so ordered.
Reversed in part.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion. *Page 209